TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                        NO. 03-08-00794-CR


                                    James Crockett, Appellant

                                                   v.

                                      City of Austin, Appellee

                FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
                NOS. C-1-CR-07-100036, C-1-CR-07-100037, & C-1-CR-07-100038
                  HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Crockett appeals a final judgment that was signed by the county court at law on

September 18, 2008. Notice of appeal was due 30 days from the date of the decree. See Tex. R.

App. P. 26.1. Notice of appeal in this case was due by October 20, 2008, and not filed until

December 19, 2008. Because the notice of appeal was not timely filed, this Court does not have

jurisdiction over the appeal.

               Crockett filed a motion for extension of time to file his notice of appeal. A motion

for extension of time to file a notice of appeal must be filed within 15 days of the deadline for filing

the notice of appeal. Tex. R. App. P. 26.3. Crockett’s motion was filed on December 19, 2008,

more than 15 days after the October 20, 2008, deadline. Crockett argues that because he timely filed

a motion for new trial in the county court at law, the deadline for filing his notice of appeal was

extended to December 17, 2008. See Tex. R. App. P. 26.2 (notice of appeal must be filed within 90

days after sentence is imposed if defendant timely files motion for new trial).1


       1
          While Crockett claims that the deadline for filing his notice of appeal was
December 18, 2008, a 90-day deadline running from September 18, 2008, would actually fall on
December 17, 2008.
               Crockett appeals from the county court’s review of a criminal conviction in a

municipal court of record. In such cases, the county court acts as an intermediate appellate court and

does not conduct a trial de novo. See Tex. Gov’t Code Ann. § 30.00014(b); see also id.

§ 30.00002(1)(B) (in statute governing municipal courts of record, “[a]ppellate court” is defined as

“the county court at law if there is no county criminal court, county criminal court of appeals, or

municipal court of appeals”). The statute requires that a motion for new trial be filed in municipal

court within 10 days of the municipal court’s judgment, see id. § 30.00014(c), but does not provide

for the filing of a subsequent motion for new trial in the county court after the county court’s

appellate review. See State v. Morse, 903 S.W.2d 100, 102 n.2 (Tex. App.—El Paso 1995, no pet.)

(in appeals from convictions in municipal courts of record, county court acts “in its capacity as a

court of appellate review of municipal proceedings”). As a result, we hold that Crockett’s motion

for new trial in the county court was not properly filed and did not serve to extend the deadline for

filing his notice of appeal. Crockett’s motion for extension of time was filed more than 15 days after

the October 20, 2008, deadline to file his notice of appeal. We overrule Crockett’s motion and

dismiss this appeal for want of jurisdiction.



                                                __________________________________________

                                                Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: February 24, 2009



                                                  2